Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of  a non-provisional application 08/10/2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. 

 Allowable Subject Matter
3. 	Claims 3,5, 10-12 and 16-18 , objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claims 1-2, 6-9, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toback et. al. U.S. Publication No. 20140173737 published June 19, 2014 in view of  Krisher t. al. U.S. Patent ublication No. 8984643 issued Mar. 17, 2015

In regard to Independent claim 1,  Toback teaches a method for managing vulnerability data by utilizing one or more processors and one or more memories, the method comprising: 
establishing a link between an external database external to a vulnerability data management device managed and operated by an organization and a local database embedded within the vulnerability data management device via a communication network (Para 18, 28, 53 ). Toback teaches access to a database with vulnerability data.  
receiving continuous feed of vulnerability data from the external database and storing the feed of vulnerability data onto the local database, the vulnerability data including a list of vulnerabilities and corresponding risks (See Para 53, feed is provided multiple times a day). 
filtering the received vulnerability data to exclude vulnerabilities that are not applicable to systems managed and operated by the organization and storing the filtered vulnerability data onto the local database (See Para 30, search results can be filtered). 
causing a graphical user interface (GUI) to display the filtered vulnerability data to a user; comparing a risk score associated with each vulnerability included in the filtered vulnerability data to a predefined threshold value (See Para 40 compare to threshold value with filtered data, 
 determining, based on comparing, whether the risk score exceeds the predefined threshold value (See Para 40-41). 
Toback does not teach
modifying, based on determining that the risk score exceeds the predefined threshold value, the risk score by receiving user input via the GUI in accordance with risk information applicable to the systems managed and operated by the organization; and updating the list of vulnerabilities of the filtered vulnerability data stored in the local database by supplementing with the modified risk score without overwriting the risk score associated with each vulnerability initially received from the external database.
However, Krisher teaches a user interface that allows a user to change a risk score and then change it (col. 11, lines 1-16). Krisher teaches a user interface that allows a user to filter vulnerabilities (fig. 4). Krisher teaches the interface identifies those issues most vulnerable to breach and through visual means the interface presents options to filter to the user (col. 1). 

Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Krisher and  Toback in front of them to modify the interface of Toback with Krisher to allow a vulnerability score to be changed.  The motivation to combine Krisher with Toback comes from Krisher to present risk scores in an interface in a manner easily managed and visible (col. 2).  
With respect to dependent claim 2, Toback teaches the method according to claim 1, wherein the external database is a national vulnerability database (NVD) that stores common vulnerabilities and exposures (CVEs) information, and the method further comprising: receiving the continuous feed of vulnerability data from the NVD as extensible markup language (XML) feed (See Para 53). 
With respect to dependent claim 4, Toback teaches the further comprising: receiving a new risk score associated with a vulnerability from the external database; determining whether the new risk score exceeds the predefined threshold value; adding, based on determining that the new risk score exceeds the predefined threshold value, the vulnerability with which the new risk score is associated to an analysis workflow for further processing; modifying the new risk score by receiving user input via the GUI in accordance with risk information applicable to the systems managed and operated by the organization; and updating the list of vulnerabilities of the filtered vulnerability data stored in the local database by supplementing with the modified new risk score without overwriting the risk score associated with each vulnerability initially received from the external database (Para 28, 36 and 38). 
With respect to dependent claim 6, Toback teaches the wherein modifying the risk score includes changing a risk score to a weighted value in accordance with risk information applicable to the systems managed and operated by the organization (See Para 28 , 3, 40-43 and risk level as weights). 
With respect to dependent claim 7, Toback teaches the wherein the predefined threshold value is 8.5 in a severity scale of values ranging from 0 to 10, where “0” indicates the lowest severity impact of a vulnerability to a particular system managed and operated by the organization and “10 indicates the highest severity impact of a vulnerability to a particular system managed and operated by the organization (See fig. 3, range 0 to 10) 

With respect to claims 8-9, claims 13-14 reflect a system comprising a processor and an external database and a network and a local database comprising instructions in memory for executing in a substantially similar manner the steps of method claims 1-2, 6-7, thus in further view of the following are rejected along the same rationale. 

With respect to claims 15, 19-20, claims 15, 19-20 reflect non-transitory computer readable medium comprising instructions  in memory for executing in a substantially similar manner the steps of method claims 1-2, 6-7, thus in further view of the following are rejected along the same rationale. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179